
	

115 S2654 IS: Community Connect Grant Program Act of 2018
U.S. Senate
2018-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2654
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2018
			Ms. Smith introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Rural Electrification Act of 1936 to establish the Community Connect Grant Program,
			 and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Community Connect Grant Program Act of 2018.
 2.Community Connect Grant ProgramTitle VI of the Rural Electrification Act of 1936 (7 U.S.C. 950bb et seq.) is amended by adding at the end the following:
			
				604.Community Connect Grant Program
 (a)DefinitionsIn this section: (1)Eligible broadband serviceThe term eligible broadband service means broadband service, as defined in section 601, that operates at or above the applicable minimum download and upload speeds established by the Federal Communications Commission in defining the term advanced telecommunications capability for purposes of section 706 of the Telecommunications Act of 1996 (47 U.S.C. 1302).
						(2)Eligible entity
 (A)In generalThe term eligible entity means a legally organized entity that— (i)is—
 (I)an incorporated organization; (II)an Indian Tribe or Tribal organization;
 (III)a State; (IV)a unit of local government; or
 (V)any other legal entity, including a cooperative, a private corporation, or a limited liability company, that is organized on a for-profit or a not-for-profit basis; and
 (ii)has the legal capacity and authority to enter into a contract, to comply with applicable Federal laws, and to own and operate broadband facilities, as proposed in the application submitted by the entity for a grant under the Program.
 (B)ExclusionsThe term eligible entity does not include— (i)an individual; or
 (ii)a partnership. (3)ProgramThe term Program means the Community Connect Grant Program established under subsection (b).
 (4)Rural areaThe term rural area has the meaning given the term in section 601(b)(3)(A). (b)EstablishmentThe Secretary shall establish a program, to be known as the Community Connect Grant Program, to provide grants to eligible entities to finance broadband transmission in rural areas.
 (c)Eligible projectsAn eligible entity that receives a grant under the Program shall use the grant to carry out a project that—
 (1)provides eligible broadband service to, within the proposed eligible broadband service area described in the application submitted by the eligible entity—
 (A)each essential community facility funded under section 306(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)); and
 (B)any required facilities necessary to offer that eligible broadband service to each residential and business customer; and
 (2)for not less than 2 years— (A)furnishes free wireless eligible broadband service to a community center described in subsection (d)(1)(B);
 (B)provides not fewer than 2 computer access points for that free wireless eligible broadband service; and
 (C)covers the cost of bandwidth to provide free eligible broadband service to each essential community facility funded under section 306(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)) within the proposed eligible broadband service area described in the application submitted by the eligible entity.
							(d)Uses of grant funds
 (1)In generalAn eligible entity that receives a grant under the Program may use the grant for— (A)the construction, acquisition, or leasing of facilities (including spectrum), land, or buildings to deploy eligible broadband service; and
 (B)the improvement, expansion, construction, or acquisition of a community center within the proposed eligible broadband service area described in the application submitted by the eligible entity.
 (2)Ineligible usesAn eligible entity that receives a grant under the Program shall not use the grant for— (A)the duplication of any existing eligible broadband service provided by another entity; or
 (B)operating expenses, except as provided in— (i)subsection (c)(2)(C) with respect to free wireless eligible broadband service; and
 (ii)paragraph (1)(A) with respect to spectrum. (3)Free access for community centersOf the amounts provided to an eligible entity under a grant under the Program, the eligible entity shall use to carry out paragraph (1)(B) not greater than the lesser of—
 (A)10 percent; and (B)$150,000.
							(e)Matching funds
 (1)In generalAn eligible entity that receives a grant under the Program shall provide a cash contribution in an amount that is not less than 15 percent of the amount of the grant.
 (2)RequirementsA cash contribution described in paragraph (1)— (A)shall be used solely for the project for which the eligible entity receives a grant under the Program; and
 (B)shall not include any Federal funds, unless a Federal statute specifically provides that those Federal funds may be considered to be from a non-Federal source.
							(f)Applications
 (1)In generalTo be eligible to receive a grant under the Program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (2)RequirementAn application submitted by an eligible entity under paragraph (1) shall include documentation sufficient to demonstrate the availability of funds to satisfy the requirement of subsection (e).
 (g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for each fiscal year..  